243 F.2d 43
100 U.S.App.D.C. 99
Joseph ISAAC, Appellant,v.UNITED STATES of America, Appellee.
No. 13473.
United States Court of Appeals District of Columbia Circuit.
Argued April 15, 1957.Decided April 18, 1957.

Mr. T. Emmett McKenzie, Washington, D.C., for appellant.
Mr. Forbes W. Blair, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Thomas A. Flannery, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction for violations of the narcotic laws.  We find no error.


2
Affirmed.